Citation Nr: 1105145	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to May 1945.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.

The Veteran, in his August 2008 Appeal to Board of Veterans' 
Appeals, indicated that he desired a hearing before the Board in 
order to present testimony on the issues on appeal.  However, the 
Veteran subsequently withdrew his request for a hearing, in 
November 2010.  38 C.F.R. § 20.704(e).  Accordingly, adjudication 
of the Veteran's appeal will proceed at this time.

The August 2007 rating decision granted an increased, 10 percent 
disability evaluation for PTSD, effective August 31, 2006.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is presumed 
to be seeking the highest possible rating, unless he expressly 
indicates otherwise).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran had right or left knee injuries in 
service; there is also no competent medical nexus evidence of 
record indicating that the Veteran's current bilateral knee 
disability is causally or etiologically related to the Veteran's 
service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran had a right or left hip injury in service; 
there is also no competent medical nexus evidence of record 
indicating that the Veteran's current bilateral hip disability is 
causally or etiologically related to the Veteran's service in the 
military.

3.  Throughout the rating period on appeal, the Veteran's PTSD 
was manifested by anxiety, irritability, and periodic nightmares, 
but did not cause impaired speech, memory, or thought processes; 
there were no objective indications of panic attacks, suicidal or 
homicidal ideations, or hallucinations or delusions.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  A bilateral hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

3.  The criteria for a disability evaluation of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  



Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in September 2006 and July 
2007, from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters explained the evidence necessary to 
substantiate the Veteran's claim of entitlement to an increased 
disability rating and his claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a January 2009 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence against of the Veteran's claims of 
entitlement to service connection for a bilateral knee disability 
and a bilateral hip disability.  38 C.F.R. § 3.102.  

The Veteran alleges that his bilateral knee and hip disabilities 
are causally related to injuries during his service.  The Board 
notes that the Veteran's service treatment records do not show 
any complaints, treatment, or diagnoses related to his knees or 
hips.  See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . . 
.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish . . 
. the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Furthermore, the first post-service documentation of treatment 
for his left hip was 1982; he was not treated for his right hip 
until 1999 and he was not treated for knee complaints until 2004.  
Accordingly, the Board cannot conclude that bilateral knee and 
hip disabilities are shown to have begun during service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  In particular, the Veteran alleges that his 
bilateral hip and knee disabilities are related to injuries 
incurred in combat during the invasion of the French Coast in 
June 1944 and D-Day operations in August 1944.  The Board notes 
that service connection is in effect for PTSD and combat exposure 
has been conceded.   See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation).  

However, although the presumption of an injury during combat in 
service is acknowledged, there must still be medical evidence 
etiologically linking the Veteran's claimed disabilities to his 
service.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  In this 
regard, the Board notes that the May 2010 VA examiner found that 
the Veteran's bilateral knee and hip disabilities were not 
related to the Veteran's military service.  According to the May 
2010 VA examination report, the Veteran's arthritis of his hips 
and knees was less than likely related to the Veteran's military 
service.  The VA examiner noted that the delay in onset of the 
Veteran's complaints until the 1980s and the absence of any 
related complaints during service or at his 1946 VA examination, 
and found that relating his disabilities to service would require 
speculation.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).   See also Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the credibility 
and probative value of proffered evidence in the context of the 
record as a whole).  

The Board finds that the May 2010 VA examination must be given 
great probative weight because the opinion was based on a review 
of the entire record and full examination, as well as accompanied 
by an explanation of the rationale.  The VA examination report 
concluded, with a clear basis and rationale, that there was no 
evidence that the Veteran's bilateral knee and hip disabilities 
were related to the Veteran's military service.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion).  See also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining is 
suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report on the circumstances 
of his service, and on states of body or mind that may be 
symptoms of disability, he is not competent to identify his 
current bilateral hip and knee disabilities as being based on his 
in-service experiences.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Veteran has not shown that he has the expertise 
required to offer an opinion regarding any causal relationship 
between his bilateral knee and hip disabilities and his active 
service.  While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record.

As there is a preponderance of evidence against his claims of 
entitlement to service connection for a bilateral knee disability 
and a bilateral hip disability, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Increased Disability Rating

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, the veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

The Veteran's PTSD is presently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent 
disability evaluation is assigned under this code for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  A 30 percent 
disability rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there 
must be occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal ideation; 
obsessive rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-
connected PTSD for the entire rating period on appeal, the Board 
finds that the Veteran's disability picture is most consistent 
with a 30 percent disability evaluation, but no higher, and that 
an increased disability evaluation is warranted for the entire 
rating period on appeal.  In this regard, the Board observes that 
the objective clinical evidence of record indicates that he 
experiences some social or occupational impairment due to 
intrusive thoughts and nightmares, irritability, depression, and 
hyperarousal.  At his August 2008 VA examination, he reported 
difficulty understanding complex commands and memory impairment, 
but denied experiencing anxiety, obsessive-compulsive symptoms, 
or panic attacks.  He also reported that he is unemployed for 
reasons unrelated to his service-connected PTSD.  The Veteran had 
good eye contact, unimpaired judgment, and there was no evidence 
of delusions or hallucinations.  His thought process was logical, 
but not goal-directed, and he was at times irritable and 
emotional during his mental status examination.  The Veteran 
denied receiving any post-service psychological treatment.  
Examination was negative for evidence of panic, impaired impulse 
control, spatial disorientation, or obsessive or ritualistic 
behavior; he denied suicidal or homicidal ideation.  Further, 
there is no evidence that he is unable to function independently 
in an appropriate and effective manner as a result of his PTSD.  
Moreover, the August 2007 and August 2008 VA examination reports 
demonstrate that the Veteran was oriented as to time, person and 
place, and there was also no neglect of personal appearance and 
hygiene.  Further, while the Veteran's social life is restricted 
due to his PTSD, his marital and family relationships appear to 
be good; according to the VA examination reports, the Veteran had 
few social relationships outside of his family, but such social 
impairment is reflected in the increased, 30 percent evaluation 
assigned throughout the rating period on appeal.

Additionally, while the Board acknowledges that the Veteran had 
Global Assessment of Functioning (GAF) scores of 50 during the 
rating period.  Such GAF scores have not been shown to be solely 
based on the service-connected disability at issue; the Board 
notes that the Veteran is also impaired by his nonservice-
connected Alzheimer's disease.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.'"  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score of 
41 to 50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See, too, 
38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
However, the Board also points out that the clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant symptoms of only the Veteran's service-connected PTSD.  
See 38 C.F.R. §§ 4.2, 4.6.  In this regard, the Board points out 
that VA examination reports consistently indicate that the 
Veteran's symptoms were productive of no more than moderate 
impairment due to his PTSD.  So there is no justification for 
increasing the rating for the Veteran's PTSD in excess of 30 
percent on the basis of his GAF scores; overall, his GAF scores 
were commensurate with his current rating.  See 38 C.F.R. § 4.7.

The Board has also considered whether the Veteran is entitled to 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
PTSD, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of hospitalization so 
as to render impractical the application of normal rating 
schedule standards.  Accordingly, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In conclusion, the Board finds that the evidence of record 
reveals manifestations consistent with a 30 percent evaluation 
for PTSD, but no higher.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for a bilateral knee disability 
is denied.

Entitlement to service connection for a bilateral hip disability 
is denied.

Entitlement to a disability rating of 30 percent for PTSD is 
granted, subject to the applicable law and regulations governing 
the award of monetary benefits.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


